Citation Nr: 9903383	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder, previously claimed as depression and nervousness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
September 1983 to October 1985.  The DD Form 214 indicates a 
discharge under honorable conditions (general).  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 
letter in which the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA), informed the 
veteran that her claim for an increased evaluation for her 
right knee disability was being denied, as evidence of recent 
treatment for the knee was needed.  In an October 1996 
statement, the veteran indicated that she wished to file a 
formal notice of disagreement with the decision denying her 
service connection for neurosis and her disagreement with the 
0 percent evaluation for bursitis.  She asked that a 
Statement of the Case be forwarded to her.  

Thereafter, the RO issued a Statement of the Case on the 
following issues:  1. Entitlement to an increased evaluation 
for service-connected tendinitis/bursitis in the right knee, 
and 2. Whether new and material evidence had been submitted 
for the purpose of reopening the claim for service connection 
for situational depression, also claimed as depression and 
nervousness.  The appellant later perfected her appeal by 
filing a timely VA Form 9.  

Pursuant to a rating action of June 1997, an increased 
evaluation of 10 percent disabling was granted for the 
veteran's right knee disability.  





REMAND

The veteran contends that an evaluation in excess of 10 
percent disabling is warranted for her right knee disability.  
She also contends that she has presented new and material 
evidence which is sufficient to reopen a claim for service 
connection for a psychiatric disorder, previously claimed as 
depression and nervousness.  

Having reviewed the record, the Board has determined that 
these claims are not yet ready for adjudication on appeal as 
the required due process considerations have not yet been 
satisfied.  Specifically, on her VA Form 9, which was 
submitted to the RO in March 1997, the veteran indicated that 
she desired to appear personally at a local office before the 
Board.  Thereafter, she was scheduled for a hearing before a 
local hearing officer at the St. Petersburg RO, and this 
hearing was conducted in July 1997.  The record does not 
indicate that the veteran has ever been scheduled for hearing 
before a member of the Board sitting at the St. Petersburg 
RO.  Thus, this claim must be remanded so that the veteran 
may be scheduled for a travel board hearing in accordance 
with her request.  

Accordingly, this claim is REMANDED for the following 
actions:

The RO should schedule the veteran for a 
travel board hearing in accordance with 
the Board's travel schedule.  The veteran 
and her representative should be provided 
with appropriate notice regarding the 
date and the time of the hearing.  The 
case should thereafter be returned to the 
Board for further review, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  A remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 3 -


